IN THE COURT OF APPEALS OF IOWA

                                  No. 18-2057
                           Filed September 23, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MAGAI ARING NATHANIEL ANAI KUR,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Robert B. Hanson,

Judge.



      Magai Anai Kur appeals his convictions for first-degree murder, first-degree

robbery, and first-degree burglary, claiming his counsel provided ineffective

assistance. AFFIRMED.




      Martha J. Lucey, State Appellate Defender, and Nan Jennisch, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Katie Krickbaum, Assistant

Attorney General, for appellee.




      Considered by Bower, C.J., and May and Ahlers, JJ.
                                         2


BOWER, Chief Judge.

       Magai Anai Kur appeals his convictions for first-degree murder, first-degree

robbery, and first-degree burglary, claiming his counsel provided ineffective

assistance concerning a felony-murder jury instruction. We find the error Anai Kur

asserts is without merit and affirm.

       I. Background Facts & Proceedings

       In the pre-dawn hours of September 3, 2017, Anai Kur broke into a home

by cutting a screen and climbing through the window. Anai Kur beat, strangled,

and stabbed the homeowner, Robert, with a knife taken from the kitchen while

demanding money. Anai Kur left after assaulting Robert, taking his wallet, cell

phone, and van, as well as Robert’s wife’s laptop.1

       Anai Kur was arrested on September 8 in Council Bluffs. On October 19,

he was criminally charged with attempted murder, first-degree robbery, first-

degree burglary, and second-degree theft.

       Robert was hospitalized for his injuries. One of his lungs collapsed from the

stabbing. The beating broke his jaw, which required two surgeries to repair. While

in the hospital, Robert suffered a stroke caused by the beating and strangulation

and then fell ill with pneumonia.

       On January 8, 2018, Robert died. The medical examiner concluded Robert

died of complications of the strangulation and beating, ruling the manner of death

as homicide.2



1 The wife’s cell phone was knocked to the floor when Anai Kur entered the home
through the window.
2 The initial stab wounds, though serious, had healed before Robert died.
                                           3


       In March, the State amended the trial information, changing the “attempted

murder” charge to first-degree murder. The charging document listed two theories

of guilt for the murder charge: it was deliberate and premeditated, or it occurred

while Anai Kur was participating in a forcible felony. The State dismissed the

second-degree theft charge before trial.

       The matter proceeded to a four-day jury trial starting on September 10. The

jury found Anai Kur guilty of murder in the first degree, robbery in the first degree,

and burglary in the first degree.

       Anai Kur appeals.       He claims his trial counsel provided ineffective

assistance by failing to object to the submission of the felony-murder instruction,

thus failing to adequately preserve error.3

       II. Standard of Review

       We review a claim of ineffective assistance of counsel de novo. State v.

Harrison, 914 N.W.2d 178, 188 (Iowa 2018).             To establish an ineffective-

assistance claim, a defendant must demonstrate “(1) trial counsel failed to perform

an essential duty; and (2) this omission resulted in prejudice.” State v. Graves,

668 N.W.2d 860, 869 (Iowa 2003). Failure to prove either element is fatal to the

claim. Id.




3 The Iowa legislature recently amended Iowa Code section 814.7, eliminating
direct-appeal ineffective-assistance-of-counsel claims. Iowa Code § 814.7 (Supp.
2019). However, this amendment “do[es] not apply to cases pending on July 1,
2019.” State v. Macke, 933 N.W.2d 226, 235 (Iowa 2019). Because Anai Kur’s
appeal was pending before July 1, 2019, we may address his ineffective-
assistance-of-counsel claim on direct appeal. See State v. Trane, 934 N.W.2d
447, 464–65 (Iowa 2019).
                                          4


       III. Analysis

       Anai Kur asserts his trial counsel was ineffective for failing to object to the

felony-murder instruction submitted to the jury.      Anai Kur claims there is not

sufficient evidence to support a finding of separate assaults so his convictions

should merge.     He further claims the jury was not properly instructed on a

requirement of separate assaults.

       The felony-murder rule developed from a common-law doctrine “that any

death resulting from the commission or attempted commission of a felony

constitutes murder.” State v. Tribble, 790 N.W.2d 121, 124 (Iowa 2010). The Iowa

legislature codified a limited version of the rule as part of the first-degree murder

statute: “A person commits murder in the first degree when . . . [t]he person kills

another person while participating in a forcible felony.” Iowa Code § 707.2(1)(b)

(2017); Tribble, 790 N.W.2d at 125. The legislature has designated both robbery

and first-degree burglary as forcible felonies. See Iowa Code § 702.11(1).

       Anai Kur claims that because both his first-degree robbery and first-degree

burglary convictions include an assault element, those acts cannot be a predicate

for a felony–murder conviction without a specific finding by the jury of multiple

assaults.

       Anai Kur’s argument proposes a substantial extension to the Heemstra

merger doctrine. See State v. Heemstra, 721 N.W.2d 549, 558 (Iowa 2006),

superseded by statute on other grounds as recognized in State v. Leedom, 938

N.W.2d 177, 190 (Iowa 2020). Under Heemstra, a single assault causing willful

injury which ends in death “cannot serve as the predicate felony for felony-murder

purposes.” Id. However, “if the defendant assaulted the victim twice, first without
                                            5


killing him and second with fatal results, the former could be considered as a

predicate felony, but the second could not because it would be merged with the

murder.” Id. at 557.

       Our supreme court recently rejected a similar attempt to expand the merger

doctrine to felony robbery as the predicate for felony-murder in Harrison. 914

N.W.2d at 208. The court stated, “[R]obbery is clearly distinguishable from assault

for the purpose of the merger doctrine.” Id. The court explained, “[F]elony robbery

is a distinct crime that necessitates the showing of a different intent from the killing.”

Id. The court specifically noted language in Heemstra stating robbery and burglary

were “sufficiently independent from the act of killing to preclude [them] from being

merged into the murder.”       Id.   The Harrison court reiterated that robbery “is

expressly listed as a forcible felony under section 702.11(1) to qualify as a basis

for felony murder.” Id. The overbreadth concern expressed in Heemstra does not

apply to robbery. Id.; see Heemstra, 721 N.W.2d at 557 (requiring separate

assaults for willful injury to serve as predicate because “[o]therwise all assaults

that immediately precede a killing would bootstrap the killing into first-degree

murder, and all distinctions between first-degree and second-degree murder would

be eliminated”).

       The supreme court’s reasoning in Harrison applies in equal measure to first-

degree burglary. See Walker v. State, No. 16-1796, 2019 WL 478192, at *1 (Iowa

Ct. App. Feb. 6, 2019). Even prior to Harrison, we had concluded that “although

the supreme court has seemingly adopted a ‘two separate acts’ approach for

felony-murder, we believe that approach is best served by limiting it to felonious

assaults.” State v. Tucker, 810 N.W.2d 519, 523 (Iowa Ct. App. 2012) (citation
                                         6

omitted) (declining to extend Heemstra to arson); see also State v. Keasling, No.

16-1283, 2017 WL 6520728, at *3 (Iowa Ct. App. Dec. 20, 2017) (declining to

extend Heemstra to the assault alternative of first-degree burglary). We conclude

that, like robbery, first-degree burglary is clearly distinguishable from assault for

purpose of the merger doctrine. See Harrison, 914 N.W.2d at 208.

       Because the merger-doctrine jurisprudence does not extend to felony

robbery or first-degree burglary, we find Anai Kur’s claims regarding lack of

“separate assaults” instruction to be without merit. See Harrison, 914 N.W.2d at

208 (“Based on the fundamental differences between felony robbery and felony

assault in the felony–murder context, in addition to the merger rule jurisprudence

in Iowa, it can hardly be said that trial counsel in this case ‘performed below the

standard demanded of a reasonably competent attorney.’” (citation omitted)). We

decline to find counsel provided ineffective assistance for not challenging the

felony-murder instruction and affirm.

       AFFIRMED.